Title: To James Madison from Tobias Lear, 31 August 1812
From: Lear, Tobias
To: Madison, James


private.
Dear Sir,
Gibraltar, August 31st: 1812.
The long time that has elapsed since the receipt of your respected favor of the 26th of October, with which I was honored on the 18 of december, by the Brig Paul Hamilton, might lead to the suspicion of an unpardonable neglect and inattention on my part, which would be truly distressing to me, did I not think you would be so well assured of the respect and sincere attachment which I have for the writer, as to preclude all suspicion of that kind.
When the Brig Paul Hamilton went on her voyage to Marseilles (of which you have undoubtedly been apprized by my communications to The Honble. The Secretary of State) I expected that, on her return to Algiers, she would proceed to the U. States, and have afforded me the satisfaction of sending by her the Articles mentioned in your letter. Her subsequent fate deprived me of that opportunity. I then waited the arrival of the Ship Allegany, which was long retarded by adverse circumstances; and the unexpected events which took place on her arrival (and which have been fully and repeatedly communicated by me to The Honble. The Secretary of State, to which I beg leave to refer you) again disappointed my hopes; and leaves me in dispair of having fulfilled a commission, the execution of which would have been highly gratifying to me, as well in a public, as in a personal point of view. The expectation of these opportunities of answering your letter effectively, as well as by writing, has prevented my doing the latter until this time. One Ship left Algiers in May, said to be bound to the U. States; but as she was a licensed vessel, I could not depend upon her destination sufficiently to put any thing on board her.
I have never known, nor heard of the hessian fly having committed ravages on the wheat in Barbary.
In the Interior of the Regency of Algiers, as well as other parts of Barbary, bordering on the Sahara, is a race of Sheep, from the wool of which is made the fine haikas, and other woollens sometimes brought for sale to the court. These Sheep are said to have been carried into Spain, when that Country was possessed by the Moors, and, mixing with the native Sheep of Spain, produced the true Marino. Whether this account be true or not, I cannot undertake to decide. But for a long time, I had been endeavouring to get some of the Sheep of the Sahara, as they are called in Algiers; and, in May last, succeeded in obtaining, at a considerable expense, compared with the price of Sheep in Barbaru [sic], fifteen very fine Rams, (females I could not get at any rate). They appear to have the head, face and horns of the Marino; but the limbs and body are very different. The legs long; and the carcass high and apparently badly formed. They will weigh, when fat, 25# per quarter, and the meat very fine tasted. I compared the wool with that of the Marino, and found the fleeces of several fully equal to the sample which I possessed; but the fleeces do not weigh in proportion to the carcass, compared with the Marino. Notwithstanding the confusion and embarrassment necessarily attending the manner in which I was obliged to leave Algiers, I got thirteen of these Rams on board the Allegany, and brought nine of them into this Bay, where six still remain on board the Ship. But, besides the unpleasant circumstance of the detention of the Ship, with all other Am. Vessels here, it is next to impossible to procure hay or straw for them, as the Rock of Gibraltar produces none, and the apprehension of the fever prevailing in some parts of Spain, prevents articles of that kind being brought into the Garrison; so that I almost despair of being able to get any of those desireable Animals to the U. States. I shall, however, endeavour if possible, to preserve some of them.
I have further to regret the want of good opportunity to the U. S. from Algiers, as I could have fully answered your wishes with respect to the broad-taild sheep, having a number of very fine ones in my flock, selected with great care, the wool of which was tolerably fine, and the flesh most excellent. And as an aggravation of the circumstance of my being obliged to leave them in Algiers, I could not now find the means of sending them from hence to the U. S. if I should be able to have them forwarded to me here. I can, from my own experience, confirm Judge Peters’ account of the longevity of this race of Sheep; for I left several in my flock at Algiers, both Rams & Ewes, the latter bringing lambs this year, which I brought from Tunis in the spring of 1806, and none were then less than 3 years old. At this time they discover no marks of old age in their external appearance.
For several years past I have had the wine which I consumed in my own House, made in Algiers, and have found it far superior to the wine usually imported from France and Spain; besides being much cheaper than those wines have been of late. It was my intention to have sent a pipe of this wine to you, at its cost $35, had there been an opportunity as we wished and expected. I left four pipes in Algiers, and have requested to have one pipe drawn into bottles and sent to me here, if permitted. Should it come, and an opportunity offer of its being sent to the U. S. a part of it at least will be sent to you.
I shall not enter into any particulars relative to the unexpected events which took place at Algiers, as they are so fully detailed in my letter to The Honble. The Secretary of State, of the 29 of July (one of which accompanies this). But I will observe, that good sometimes springs out of evil; for there can be no doubt but the determination of the Dey to break with the U. S. proceeded either from his own opinion, or from the persuasion of others, that his Cruizers could take any number of prizes, and that the U. S. would be ready to redeem the Captives, and renew the Treaty on his own terms. In this he will be sadly disappointed; for, in permitting the Allegany to depart, an opportunity was given of diffusing the information of what had happend at Algiers, which I improved with a promptitude and effect which he hardly expected; and I chose this place as the point from which such information could be best & most readily conveyed to every part of the Mediterranean, as well as to Am. Vessels entering into this Sea. And the war with G. Britain has either kept in port, or detained at sea, almost every vessel of the U. States, which had not received advice from me, so that I should not be surprized to find that the disappointment will produce fatal effects to the Dey, if he was the sole projector of the plan; or to others, if he had advisers to it. And it is not unlikely that propositions may be made, to pass over what has happened, and to renew the Treaty on the former terms. But I presume that that will never be done; and that the Algerines will find true what I have often told them (when they have talked, in their usual stile, of breaking treaties with tributary Nations, to have them renewed on better terms, besides the advantage of prizes and captives) that, while the U. S. would be faithful to such engagements as they had made, however disadvantageous to themselves, so long as the other party preserved their faith; yet, they might be assured, that, should they once break their Treaty with the U. S. it would never be renewed again, but on terms of perfect reciprocity.
The hurried and unexpected manner in which we were obliged to leave Algiers, and the hopes entertained to the last moment, that the differences might be accommodated, prevented our bringing away anything but what could be put in a few Trunks & boxes; so that the bulk of our effects are left to the chance of loss or preservation. I gave them in charge to John Norderling Esq, His Swedish Majestys Consul Genl. at Algiers, to be disposed of for my account, if they were permitted to remain as my property; but at any rate, the loss will be considerable for me.
We have met with hospitality at this place; and as yet have no cause to complain of any personal restraint or inconvenience. But, as is natural to expect from the State of War between the U. S. and G. B. our reception is very different from what it was here nine years ago, when we were on our way from the U. S. to Algiers.
It has given me peculiar satisfaction to find that Mrs. Lear has borne the late unpleasant (and (to an American who has not resided in Barbary) almost incredible Scenes, with a degree of spirit and fortitude which has even astonished me, who knew so well what strength of mind she possessed, accompanied with the truest sensibility.
Two days before the arrival of the Allegany, we were joined by my son, who, having completed his Collegiate education about a year since, had my permission to come to me. Altho’ his arrival was in a moment of confusion and anxiety, we considered his presence as a peculiar blessing of Providence; and I have found him very useful to me.

Unless circumstances should make it necessary or proper for me to remove from this place, I shall remain here until I have the honor of receiving the Orders of Government; as it is the best point for a frequent communication with Barbary, and particularly to be informed of what transpires at Algiers.
Mrs. Lear offers her best Respects to your good Lady and yourself, to which I beg leave to join mine. Accept the assurances of sincere Respect and attachment with which I have the honor to be, Dear Sir, Your obliged and Obedt. Servt.
Tobias Lear
